       Case 19-17009-mdc        Doc 55
                                     Filed 01/28/21 Entered 01/29/21 07:07:18            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       ROBERT W. ANDERSON, JR.



                             Debtor               Bankruptcy No. 19-17009-MDC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




    January 28, 2021

                                      _________________________________
                                                  Magdeline D. Coleman
                                                  Chief Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
DAVID OFFEN ESQUIRE
601 WALNUT ST., SUITE 160 WEST

PHILADELPHIA, PA 19106-


Debtor:
ROBERT W. ANDERSON, JR.

537 POPLAR STREET

SHARON HILL, PA 19079-
